*353
ORDER

PER CURIAM.
AND NOW, this 25th day of March 2008, the Petition for Allowance of Appeal is GRANTED and the Commonwealth Court’s order is VACATED. The matter is REMANDED to the Commonwealth Court for reconsideration in light of our decision in Westmoreland Intermediate Unit # 7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educational Support Personnel Association, PSEA/NEA, 939 A.2d 855 (Pa.2007) (supplanting the “core function” exception to the essence test with a public policy exception).
Pennsylvania State Education Association’s motion for leave to file amicus brief is dismissed as moot.